Name: Commission Regulation (EEC) No 955/86 of 1 April 1986 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 88 / 16 3 . 4 . 86Official Journal of the European Communities COMMISSION REGULATION (EEC) No 955/86 of 1 April 1986 on the supply of various lots of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular Article 3 ( 1 ), first subpara ­ graph, Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (2), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3), as last amended by Regula ­ tion (EEC) No 3768/85 (4), and in particular Article 6 (7) thereof, Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to certain countries and beneficiary organizations 2 550 tonnes of butteroil to be supplied fob, cif or free at destination ; Whereas, therefore, supply should be effected in accor ­ dance with the rules laid down in Commission Regula ­ tion (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food aid (*), as last amended by Regulation (EEC) No 3826/85 ( ®) ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83 , supply but ­ teroil as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 April 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14 . 12. 1982, p. 1 . (2) OJ No L 54, 23 . 2. 1985 , p. 2 . (3) OJ No L 148 , 28 . 6 . 1968 , p . 13 . O OJ No L 362, 31 . 12 . 1985, p . 8 . 0 OJ No L 142, 1 . 6 . 1983, p . 1 . h OJ No L 371 , 31 . 12. 1985, p . 1 . 3 . 4 . 86 Official Journal of the European Communities No L 88/ 17 ANNEX Notice of invitation to tender (') Description of the lot A B 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 15 November 1985 2 . Recipient UNRWA 3. Country of destination Israel Jordan 4. Stage and place of delivery cif Ashdod cif Aqaba 5. Representative of the recipient (3) UNRWA Supply Division, PO Box 700, A- 1400 Vienna Telex : 135310 6 . Total quantity 125 tonnes 45 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Luxembourg 9 . Specific characteristics 10 . Packaging 0 1 1 . Supplementary markings on the packaging 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / ASHDOD' AQABA' 12 . Shipment period Before 10 June 1986 13 . Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Luxembourg intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) No L 88/ 18 Official Journal of the European Communities 3 . 4 . 86 Description of the lot C D 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 15 November 1985 2. Recipient UNRWA 3 . Country of destination Syria Lebanon 4. Stage and place of delivery cif Lattakia cif Beirut or Lattakia (9) 5 . Representative of the recipient (3) UNRWA Supply Division, PO Box 700, A- 1400 Vienna Telex : 135310 6. Total quantity 30 tonnes 50 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Luxembourg 9 . Specific characteristics 10 . Packaging O 11 . Supplementary markings on the packaging 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / LATTAKIA' BEIRUT or LATTAKIA' (9) 12 . Shipment period Before 10 June 1986 1 3 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Luxembourg intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) 3 . 4. 86 Official Journal of the European Communities No L 88/ 19 Description of the lot E 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient UNHCR 3 . Country of destination Pakistan 4. Stage and place of delivery cif Karachi 5. Representative of the recipient (2) (3) UNHCR (attn . M. Jambor) 6 . Total quantity 1 000 tonnes (6) 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging 5 kg 11 . Supplementary markings on the packaging 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR PROGRAMME OF ASSISTANCE TO AFGHAN REFUGEES IN PAKISTAN / KARACHI' 12 . Shipment period Before 15 June 1986 13 . Closing date for the submission of tenders 21 April 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 30 June 1986 12 May 1986 15. Miscellaneous 0 No L 88/20 Official Journal of the European Communities 3 . 4 . 86 Description of the lot F 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2 . Recipient WFP 3 . Country of destination Cuba 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 600 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging 20 kg 11 . Supplementary markings on the packaging 'CUBA 0270200 / DESPACHADO POR EL PROGRAMA MUNDIAL DE ALIMENTOS / LA HAVANA' 12 . Shipment period Before 15 June 1986 13 . Closing date for the submission of tenders 21 April 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 30 June 1986 12 May 1986 15. Miscellaneous (4)0 3 . 4. 86 Official Journal of the European Communities No L 88/21 Description of the lot G 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 15 November 1985 2. Recipient 3 . Country of destination j Madagascar 4. Stage and place of delivery fob 5. Representative of the recipient Ambassade de la RÃ ©publique DÃ ©mocratique de Madagascar, Av. de Tervueren 276, B- 1 1 50 Bruxelles Tel . : 770 17 26 ; Telex : 61 197 Mad. Bxl . 6 . Total quantity 200 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10. Packaging 00 1 1 . Supplementary markings on the packaging 'Ã LA RÃ PUBLIQUE DÃ MOCRATIQUE DE MADAGASCAR' 12. Shipment period Before 15 June 1986 13 . Closing date for the submission of tenders 21 April 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 30 June 1986 12 May 1986 15. Miscellaneous on No L 88/22 Official Journal of the European Communities 3 . 4 . 86 Description of the lot H 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 23 October 1985 2. Recipient Sudan via Delegation (4) 3 . Country of destination Sudan 4. Stage and place of delivery cif Port Sudan 5. Representative of the recipient Ambassade de la Republique du Soudan, 124 Av. F.D. Roosevelt, B-1050 Bruxelles Tel.: 647 94 94 6. Total quantity 500 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging 5 kg 1 1 . Supplementary markings on the packaging TO THE SUDAN / VIA PORT SUDAN' 12 . Shipment period Before 15 June 1986 13 . Closing date for the submission of tenders 21 April 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 30 June 1986 12 May 1986 15 . Miscellaneous  3 . 4. 86 Official Journal of the European Communities No L 88/23 Notes : (') This Annex, together with the notice published in Official Journal of the European Communi ­ ties No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) See list published in Official Journal of the European Communities No C 229 of 26 August 1983, page 2. (3) The successful tenderer shall contact the beneficiary without delay to determine the necessary shipping papers . (4) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (*) In new bunged metal drums, coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees, of 1 90 to 200 kilograms (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen. The drums should be strong enough to withstand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents . Each drum must be fully leakproof. (*) Each tender may relate only to a partial quantity of 500 tonnes as specified in the complementary notice of invitation to tender published along with this Regulation in the 'C' series of the Official Journal of the European Communities, indicating the location of the warehouses in which the product is stored. I7) Veterinary certificate issued by an official entity stating that the product derives from healthy animals, was processed under excellent sanitary conditions which are supervised by qualified tech ­ nical personnel and that the area of production of raw milk had not registered foot-and-mouth disease nor any other notifiable infectious/contagious disease during the 90 days prior to the processing. (8) Shipment to take place in containers of 30m3 ; conditions : FCL/LCL Shippers-count-load and stowage (cls). (*) At the recipient's choice . (I0) The cost of hiring the containers shall be borne by the recipient undertakings, in this case the Societe Malgache des Produits Laitiers and the TIKO dairy.